DETAILED ACTION
This office action is in response to the remarks filed on 09/16/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Ramabhadran et al. US 2017/0179829 (herein Rama) .

	Regarding Claim 1, Takahashi teaches (Figures 5-7) a control circuit (controller Figure 5) for controlling an AC-DC power supply (Bri and Boost circuits), the control circuit comprising: a) a pulse-width modulation (PWM) signal generating circuit (34) configured to generate a PWM signal in accordance with a reference voltage (VcPFC) and a current sampling signal (Iin) representing an inductor current (IL) flowing through an inductor (LI) of the AC-DC power supply, and to control a power stage circuit (Booster) of the AC-DC power supply in accordance with the PWM signal; and b) a reference voltage generating circuit (22-32) configured to generate the reference voltage based on an input voltage (Vin) of the AC-DC power supply. (For Example: Par. 26-37)
	Takahashi does not teach wherein a corresponding relationship between the reference voltage and the input voltage is determined in accordance with a topology of the power stage circuit, such that an envelope of peak values of the inductor current varies sinusoidally with the input voltage.
	Rama teaches (Figures 2-7) wherein a corresponding relationship between the reference voltage (Vg or Vg2) and the input voltage (Vin) is determined in accordance with a topology of the power stage circuit (Buck or boost, Figs. 3-4 or 7; When the input voltage is higher than the output voltage the converter operates in buck mode and the reference signal Mult is Vg2 and when the input voltage is lower than the output voltage the reference signal mult is Vg), such that an envelope of peak values of the inductor current varies sinusoidally with the input voltage (Figures 3 and 5-6, See paraphs 29-30 which discloses that the multiplied reference signal (e.g., V.sub.G for the boost conversion or V.sub.G.sup.2 for the buck conversion) may be adjusted in amplitude to get a certain output voltage, as well as a desired input current shape.). (For Example: Par. 19 and 27-34 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include t wherein a corresponding relationship between the reference voltage and the input voltage is determined in accordance with a topology of the power stage circuit, such that an envelope of peak values of the inductor current varies sinusoidally with the input voltage, as taught by Rama to avoid a decrease in power signal quality and integrity. 
	Regarding Claim 7, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit comprises a multiplication circuit (26 and 30-32) having a first input terminal for receiving an input voltage sampling signal (Vin) of the input voltage, a second input terminal for receiving a second signal (from 22), and an output terminal for generating the reference voltage (VcPFC). (For Example: Par. 26-37)
	Regarding Claim 14, Takahashi teaches (Figures 5-7) the apparatus claim 1 this is the method claim which teaches same/similar limitations as the apparatus claim and rejected under the same grounds.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Ramabhadran et al. US 2017/0179829 and further in view of Miyamae US 2018/0097445.
	Regarding Claims 2 and 15, Takahashi teaches (Figures 5-7) the AC-DC power supply. (For Example: Par. 26-37)
	Takahashi does not teach the reference voltage generating circuit receives an output voltage of the AC-DC power supply via a switch.
	Miyamae teaches (Figures 2 and 6) the reference voltage generating circuit (306, 607, 308, 312, 603 and 310) receives an output voltage (Vout) of the power supply via a switch (at the input of 306). (For Example: Par. 39-41)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include the reference voltage generating circuit receives an output voltage of the AC-DC power supply via a switch, as taught by Miyamae, to reduce quiescent current and provide faster response of the output voltage.
Claim 3, 4, 9-10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Ramabhadran et al. US 2017/0179829 and further in view of Saitoh et al. US 20100148740 .
	Regarding Claim 3, Takahashi teaches (Figures 5-7) wherein the reference voltage (Vcpfc) is proportional to a product of the input voltage (Vin) of the AC-DC power supply. (For Example: Par. 26-37)
	Takahashi does not teach wherein the reference voltage is proportional to a product of the input voltage and a sum of the input voltage and an output voltage of the AC-DC power supply.
	Saitoh teaches (Figures 1-4) wherein the reference voltage (from 58) is proportional to a product of a signal (TsL) and a sum of the input voltage (Vi) and an output voltage (Vo) of the power supply. (For Example: Par. 60-63)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein the reference voltage is proportional to a product of the input voltage and a sum of the input voltage and an output voltage of the AC-DC power supply, as taught by Saitoh, to provide a stable operation of the system. 
	Regarding Claim 4, Takahashi teaches (Figures 5-7) a control circuit.
	Takahashi does not teach wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit.
	Saitoh teaches (Figures 1-4) wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit (Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit., as taught by Saitoh, to provide different levels of output to the load. 
	Regarding Claim 9, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach adder configured to superimpose the input voltage sampling signal and an output voltage sampling signal of an output voltage to generate a superimposed signal, and the second signal is configured to be the superimposed signal.
	Saitoh teaches (Figures 1-4) an adder (54) configured to superimpose the input voltage sampling signal (Vi) and an output voltage sampling signal of an output voltage (Vo) to generate a superimposed signal (from 544), and the second signal is configured to be the superimposed signal (sent to 56). (For Example: Par. 60-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include an adder configured to superimpose the input voltage sampling signal and an output voltage sampling signal of an output voltage to generate a superimposed signal, and the second signal is configured to be the superimposed signal, as taught by Saitoh, to provide a stable operation of the system.
	Regarding Claim 10, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach an input-output voltage sampling circuit configured to generate a superimposed signal representing a sum of the input voltage and an output voltage of the AC-DC power supply, and the second signal is configured to be the superimposed signal.
	Saitoh teaches (Figures 1-4) an input-output voltage sampling circuit (54) configured to generate a superimposed signal (from 54) representing a sum of the input voltage (Vi) and an output voltage of the AC-DC power supply (Vo), and the second signal is configured to be the superimposed signal (sent to 56). (For Example: Par. 60-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include an input-output voltage sampling circuit configured to generate a superimposed signal representing a sum of the input voltage and an output voltage of the AC-DC power supply, and the second signal is configured to be the superimposed signal, as taught by Saitoh, to provide a stable operation of the system.
	Regarding Claim 16, Takahashi teaches (Figures 5-7) wherein the reference voltage (Vcpfc) is proportional to a product of the input voltage (Vin) of the AC-DC power supply. (For Example: Par. 26-37)
	Takahashi does not teach wherein the reference voltage is proportional to a product of the input voltage and a sum of the input voltage and an output voltage of the AC-DC power supply, and  wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit.
	Saitoh teaches (Figures 1-4) wherein the reference voltage (from 58) is proportional to a product of a signal (TsL) and a sum of the input voltage (Vi) and an output voltage (Vo) of the power supply, and wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit (Fig. 1). (For Example: Par. 60-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein the reference voltage is proportional to a product of the input voltage and a sum of the input voltage and an output voltage of the AC-DC power supply and, a topology of the power stage circuit is configured as a flyback or a buck-boost circuit, as taught by Saitoh, to provide a stable operation of the system. 
	Regarding Claim 19, Takahashi teaches (Figures 5-7) the AC-DC power supply (Fig. 5) and, generating a product of the input voltage sampling signal and the superimposed signal (with 22); and c) generating the reference voltage (VcPFC) based on the product (from22). (For Example: Par. 26-37)
	Takahashi does not teach generating a superimposed signal based on a sum of an input voltage sampling signal of the input voltage and an output voltage sampling signal of an output voltage of the AC- DC power supply.
	Saitoh teaches (Figures 1-4) generating a superimposed signal (sent to 56) based on a sum of an input voltage sampling signal of the input voltage (Vi) and an output voltage sampling signal (Vo) of an output voltage of the power supply. (For Example: Par. 60-63)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include generating a superimposed signal based on a sum of an input voltage sampling signal of the input voltage and an output voltage sampling signal of an output voltage of the power supply, as taught by Saitoh, to provide a stable operation of the system. 
	
Claim 5-6, 8, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Ramabhadran et al. US 2017/0179829 and further in view of Miao et al. US 2015/0117074.
	Regarding Claims 5-6 and 17, Takahashi teaches (Figures 5-7) a control circuit.
	Takahashi does not teach wherein the reference voltage is proportion to a square of the input voltage, wherein a topology of the power stage circuit is configured as a buck power circuit.
	Miao teaches (Figures 1-3) wherein the reference voltage is proportion to a square of the input voltage (V2ACrms) , wherein a topology of the power stage circuit is configured as a buck power circuit (par. 30). (For Example: Par. 19 and 27-34 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein the reference voltage is proportion to a square of the input voltage, wherein a topology of the power stage circuit is configured as a buck power circuit, as taught by Miao to reduce the effect of frequency harmonics and provide the desired level of output signal. 
	Regarding Claim 8, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit comprises an input voltage sampling circuit (with 10). (For Example: Par. 26-37) configured to provide the input voltage sampling signal (Vin). (For Example: Par. 26-37)
	Takahashi does not teach and the second signal is configured to be the input voltage sampling signal.
	Miao teaches (Figures 1-3) the second signal is configured to be the input voltage sampling signal (at 225). (For Example: Par. 19 and 27-34 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include and the second signal is configured to be the input voltage sampling signal, as taught by Miao to reduce the effect of frequency harmonics. 
	Regarding Claim 13, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach wherein the multiplication circuit has a third input terminal for receiving a compensation signal.
	Miao teaches (Figures 1-3) wherein the multiplication circuit (155) has a third input terminal for receiving a compensation signal (Vcontrol). (For Example: Par. 19 and 27-34 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein the multiplication circuit has a third input terminal for receiving a compensation signal, as taught by Miao to reduce the effect of frequency harmonics. 
	Regarding Claim 18, Takahashi teaches (Figures 5-7) generating an input voltage sampling signal (with 10) and generating the reference voltage based on the input voltage sampling signal (Vin). (For Example: Par. 26-37)
	Takahashi does not teach and the second signal is configured to be the input voltage sampling signal.
	Miao teaches (Figures 1-3) generating a square of the input voltage sampling signal (V2acrms); and c) generating the reference (from 155) based on the square of the input voltage sampling signal (See fig. 2). (For Example: Par. 19 and 27-34 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include  generating a square of the input voltage sampling signal; and generating the reference based the square of the input voltage sampling signal, as taught by Miao to reduce the effect of frequency harmonics. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Ramabhadran et al. US 2017/0179829 and further in view of Zhang et al. US 2012/0300517 .
	Regarding Claim 12, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach an adder configured to superimpose the input voltage sampling signal and a reference signal representing an output voltage of the AC-DC power supply to generate a superimposed signal, and the second signal is configured to be the superimposed signal.
	Zhang teaches (Figure 19) an adder (1915) configured to superimpose the input voltage sampling signal and a reference signal representing an output voltage of the AC-DC power supply (from 1913) to generate a superimposed signal (from 1915-1917), and the second signal is configured to be the superimposed signal (sent to 1919). (For Example: Par. 74 and 80-87)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include an adder configured to superimpose the input voltage sampling signal and a reference signal representing an output voltage of the AC-DC power supply to generate a superimposed signal, and the second signal is configured to be the superimposed signal, as taught by Saitoh, to increase the power factor at different input voltage levels.



Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…wherein the input-output voltage sampling circuit is configured to sample a voltage between two power terminals of a power transistor of the power stage circuit to generate the superimposed signal while the power transistor is turned off.”
Claim 20; prior art of record fails to disclose either by itself or in combination:  “…a) generating a superimposed signal representing a sum of the input voltage and an output voltage of the AC-DC power supply; b) generating a product of an input voltage sampling signal of the input voltage and the superimposed signal; and c) generating the reference voltage based on the product, wherein the superimposed signal is generated by sampling a voltage between two power terminals of a power transistor of the power stage circuit while the power transistor is turned off.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
	Applicant argued that “Figures 3, 5, and 6 in Rama show voltage variations, but nothing as to an envelope of peak values of the inductor current. Claim 2 depends from claim 1, and thus derives patentability at least therefrom. Claim 15 depends from claim 14, and thus derives patentability at least therefrom. Accordingly, Applicant respectfully requests withdrawal of the rejections of claims 2 and 15 under 35 USC §103.”. However, Rama teaches in figures 3-7 and par. 29-30 the relationship between the input voltage, the reference and the topology is as follows,  the that when the input voltage is higher than the output voltage the converter operates in buck mode and the reference signal Mult is Vg2 and when the input voltage is lower than the output voltage the reference signal mult is Vg), and an envelope of peak values of the inductor current varies sinusoidally with the input Figures 3 and 5-6, See paraphs 29-30 which discloses that the multiplied reference signal (e.g., V.sub.G for the boost conversion or V.sub.G.sup.2 for the buck conversion) may be adjusted in amplitude to get a certain output voltage, as well as a desired input current shape.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838